Citation Nr: 1225048	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss disability, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.

2.  Entitlement to service connection for psychiatric disability to include depression, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) dated in September 2007 and April 2009. 

During a June 2012 hearing before the undersigned, the Veteran and his agent raised the issue of entitlement to service connection for tinnitus, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.  Although they were permitted to provide testimony on the matter, they were also specifically advised that the undersigned did not believe that the Board had jurisdiction over this issue, but that the matter of jurisdiction would again be reviewed following the hearing.  Upon further review, it still appears that this matter never been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for psychiatric disability to include depression, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In June 2012, prior to the promulgation of the Board's decision in the appeal, the appellant withdrew his appeal with respect to the issue of entitlement to service connection for hearing loss disability, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for hearing loss disability, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

At his Board hearing before the undersigned Veterans Law Judge, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for hearing loss disability, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to service connection for hearing loss disability, including as secondary to service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative, is dismissed.


REMAND

The Veteran seeks service connection for psychiatric disability to include depression as secondary to service-connected disability.  He theorizes that his current mental health disability is caused or aggravated by his service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.  Alternatively, he contends that the medication he takes for that service-connected disability is causing or aggravating his psychiatric illness.  The Veteran testified that he becomes very sleepy if he does takes his medication for his trigeminal neuralgia as directed but if he does not take the medication he becomes despondent and angry.  The service-connected condition makes it difficult for him to go to public places such as restaurants and he gets discomfort, his face sweats and he feels he must go into hiding when he does go out.  He contends that the service-connected disability makes him not want to be around people, in this way affecting his mental health.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran has been awarded service connection for trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.  The record contains evidence of current psychiatric disability.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the two is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA psychiatric examination by a psychiatrist or psychologist with the appropriate expertise to determine whether it is at least as likely as not that any currently-diagnosed psychiatric disability was caused or aggravated by his service-connected trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative.  The claims files must be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's trigeminal neuralgia, right side of face, with synkinesis of the right facial nerve to the sympathetic and trigeminal fibers, postoperative or medication taken for that disability? 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  The RO should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


